Filed 10/3/22 Luther v. County of San Luis Obispo CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 LARS LUTHER,                                                   2d Crim. No. B313857
                                                             (Super. Ct. No. 19CV-0713)
      Petitioner and Appellant,                               (San Luis Obispo County)

 v.

 COUNTY OF SAN LUIS
 OBISPO, et al.,

      Respondents.



       Appellant Lars Luther, a Correctional Deputy employed by
the San Luis Obispo County Sheriff’s Department (the
Department), challenges the trial court’s order denying his
petition for writ of administrative mandate challenging the
decision of the County of San Luis Obispo Civil Service
Commission (the Commission)1 sustaining his demotion for using


      The County of San Luis Obispo (the County) is also
         1

named as a respondent in these proceedings. The County and the
Commission are collectively referred to as respondents.
excessive force against an inmate at the county jail. (Code Civ.
Proc., § 1094.5, subd. (c).)2 Appellant contends the findings that
he used excessive force are not supported by substantial evidence.
He alternatively claims that the decision to demote him rather
than impose a lesser form of progressive discipline was an abuse
of discretion. We affirm.
             FACTS AND PROCEDURAL HISTORY
                   The Excessive Force Incident
       Appellant began working as a Correctional Deputy for the
Department in 1990. In 1996, he was promoted to Senior
Correctional Deputy.
       On October 4, 2018, appellant and Correctional Deputy
Rene Cadena were stationed at the county jail across from the
Medical Isolation Unit (MIU), where inmate Shawn Sleeth was
housed. As depicted in surveillance video, appellant approached
one of the cells to move another inmate. Sleeth attempted
several times to hand appellant mail and appellant told him to
“hang on.” Sleeth shoved the mail at appellant and he took it,
threw it on the ground, and walked away. When Cadena kicked
the mail to get it out of the way, Sleeth thought he was kicking it
toward the trash can. Sleeth began yelling obscenities, called
appellant a “piece of shit,” and demanded a grievance form. He
also kicked his cell door and hit the window with his hand.
       Appellant went to the window of Sleeth’s cell, removed the
curtain, and threw it on the floor. Although Sleeth was glaring at
appellant with his hands balled into fists at his sides, appellant
unlocked the door to Sleeth’s cell and ordered him to exit the cell.
Cadena observed that Sleeth appeared “very aggressive” while he

      2  All statutory references are to section 1094.5 of the Code
of Civil Procedure.




                                 2
was still in the cell and had positioned himself in a stance that
appeared combative. As depicted in the surveillance video,
however, Sleeth exited the cell with his hands behind his back.
       After Sleeth exited the cell, appellant grabbed him by the
back of the neck with one hand, placed his other hand on Sleeth’s
throat, and repeatedly shoved him into the wall. Sleeth initially
kept his hands behind his back, then moved them to protect his
face from hitting the wall. Appellant grabbed Sleeth’s neck and
forced him to the ground. Cadena assisted appellant in
handcuffing Sleeth by placing his knee on Sleeth’s back.
       Appellant then walked Sleeth down the hall to the Main
Jail Gate while Cadena and Correctional Deputy David Rocha
followed behind. As they were walking down the hall, appellant
appeared angry and was yelling at Sleeth. As he walked past
Correctional Sergeant Joshua Pentor, he yelled, “I’ve got this
fucking piece of shit . . . . Get out of my way.” Sleeth repeatedly
said, “I’m sorry.” While waiting for the gate to open, appellant
utilized a pain compliance technique by pressing his thumb on
Sleeth’s neck below his ear. After the gate opened, appellant
pushed Sleeth through the gate and handed him off to other
deputies.
           The Investigation, Complaint, And Notice
       Appellant submitted a report regarding the incident.
Pentor and Correctional Sergeant Jeremy Rau reviewed the video
surveillance of the incident and completed a report. Commander
Jim Voge, who has since been promoted to Undersheriff,
conducted the investigation into the incident. On October 10,
2018, the Department filed a formal written complaint against
appellant for using excessive force against Sleeth.




                                 3
      On December 21, 2018, the Department filed notice of its
intent to issue an order of demotion (the notice) based on
appellant’s violation of County and Department rules, conduct
unbecoming a public service employee, and violations of the
Department’s policies regarding employee conduct, performance,
and use of force. The notice alleged that appellant had violated
the Department’s use of force policy by (1) grabbing Sleeth’s neck
without any tactical purpose for doing so; (2) slamming Sleeth
against the wall with excessive and unnecessary force; (3) taking
Sleeth to the ground to handcuff him; and (4) unnecessarily using
a pressure point pain compliance technique when he escorted
Sleeth to the Main Jail Gate.
      The notice stated that “[i]nmate Sleeth admittedly
attempted to make you upset with his language and antics. At
the same time, Sleeth believed that he would not be assaulted,
because he knew how to physically remain submissive and follow
your orders. The video evidence along with witness statements
portrays a compliant inmate; your characterization of a resistive
inmate is not supported with any evidence. [¶] In this case, you
were upset with Sleeth for his verbal barrage against you, and
you were unable to effectively control your emotions resulting in
engaging in excessive force and improper tactics against a
submissive inmate.”
      The notice also alleged “you have had three sustained
formal disciplinary matters about your conduct or performance
during the last five years. The first discipline involved gender-
based discourteous remarks directed to fellow employees. You
were suspended for 36 hours with 24 hours held in abeyance.
The second discipline involved your profanity laced tirade in the
workplace directed at a newly promoted female lieutenant. You




                                4
made these remarks in front of coworkers. You received a letter
of reprimand. The third discipline also involved improper
remarks. You made profane, disrespectful remarks in the
Sheriff’s Office in front of the Sheriff’s Assistant. Your words and
tone were characterized as angry, loud and unprofessional. You
received a letter of reprimand.” The notice went on to state that
“[a]fter taking into consideration the seriousness and the
evidence of the sustained allegations against you, coupled with
your inability or unwillingness to learn from your past
disciplinary and training, demotion is the only appropriate
penalty.”
    Administrative Hearing; Incidents Of Prior Discipline
       After appellant was demoted, he filed an appeal with the
Commission. At the administrative hearing, appellant asserted
that when he told Sleeth to exit his cell Sleeth walked near him
with his shoulder down, which appellant believed was “a
precursor to a strike.” Appellant also offered that he put his
hand at the back of Sleeth’s neck to direct him to the wall after
he unsuccessfully reached for Sleeth’s arm, then brought his
other hand to the front of Sleeth’s neck to control him. He
decided to take Sleeth to the ground because he was continuously
resisting as he was against the wall. Appellant used a pressure
point compliance technique, i.e., pressing his thumb under
Sleeth’s ear, because appellant was “pulling down on [appellant’s]
arm and . . . struggling and . . . was placing his weight down on
[appellant’s] arm and he was yelling.”
       As stated in the notice, the instant matter was appellant’s
fourth instance of formal discipline in the preceding five years.
In 2015 appellant faced nine separate allegations of
inappropriate exchanges with female colleagues, four of which




                                 5
were ultimately sustained and resulted in an order of suspension.
The first incident occurred when appellant wanted Correctional
Technician Sharlotta Brown to print a document for him. After
Brown failed to provide the response appellant wanted, he began
tapping on the counter and said, “Hey woman, woman. Hey
woman why don’t you get your woman’s work done?” Brown told
appellant to stop making such comments but he continued doing
so while snapping his fingers. When Brown became agitated,
appellant laughed and walked away. During an investigation
into the incident, Correctional Deputy Adam Jackson reported
that he had heard appellant refer to women as “skirts.” When
appellant was interviewed, he denied referring to woman as
skirts and said the term was used when deputies were assigned
to the female jail. When he testified at the administrative
hearing, he claimed he was merely discussing how “back in the
50’s, 60’s, males used to refer to females in the work space as
dame or skirt.” He also denied making the remarks attributed to
him by Brown and Jackson.
       As to the second sustained allegation, Correctional Deputy
Kara Dickel asked appellant to take out a trash can filled with
expectorated chewing tobacco. Appellant told Dickel to “put on
your big girl skirt or big girl panties . . . and suck it up.” Dickel
asked, “[E]xcuse me?” Appellant replied, “If you are going to
work with [the] big boys, put on your big girl panties.” Dickel
was offended by the remarks and told appellant the trash can
was “disgusting” and that it had nothing to do with gender.
Appellant never emptied the trash can and later chastised Dickel
for having a “chip on her shoulder.”
       The third sustained allegation involved an incident
between appellant and Correctional Officer Kelsey Williams that




                                  6
was witnessed by Jackson and Correctional Deputy Mayes.
Williams showed the group of photograph of herself and her
boyfriend. Appellant responded by telling Williams he would
send her a photograph of his penis. Williams was offended and
both Jackson and Mayes were shocked by the comment.
      When interviewed shortly after the incident, appellant
claimed he did not recall making the remark but admitted he
may have told Williams “maybe she needed a photograph of him”
since she was showing him a photograph of herself. When
appellant testified before the Commission, he claimed the group
was discussing “dick pics” and that he asked what that meant.
According to appellant, Jackson then asked him if he was “going
to send her one” and he replied “[n]o, I’m not going to send one to
anybody.” Appellant claimed that all four of the witnesses were
lying about what had happened. Appellant also told the
Commission that Undersheriff Voge’s summary of appellant’s
statement was also a lie.
      The fourth sustained allegation involved Correctional
Technician Helena “Kitti” VanDahlen and Mental Health
Therapist Wesley De Moss. Appellant approached VanDahlen
and De Moss and said “the grass was this high” while making a
Nazi-type salute with his arm. VanDahlen said she did not know
what appellant was talking about and he repeated the remark
and salute. VanDahlen indicated that De Moss still did not
understand what appellant was talking about. Appellant then
told De Moss, “It’s a white supremacist thing that you would not
understand but Kitti would.” VanDahlen told appellant she was
offended by his statement and gesture because she was Jewish.
Appellant stuttered and tried to laugh the matter off.




                                 7
       When initially questioned about the incident, appellant
admitted making the remark and gesture but claimed he was
merely joking and had not meant to offend anyone. When he
testified before the Commission, however, he claimed he was
merely yelling at an inmate who was a white supremacist and
said “[h]ey partner, yeah, the grass is about that high, huh?
You’re an idiot.” He then apologized to VanDahlen and asked if
he had offended her and she replied “no.” Once again, appellant
claimed he was telling the truth while everyone else was lying.
       Appellant had also received two prior letters of reprimand.
In 2016, he was reprimanded for screaming at then-Correctional
Sergeant Denise Armstrong about her promotion to Lieutenant.
Appellant called Armstrong “stupid,” a “moron,” and a “fucking
idiot.” He then said Captain George Clarkson needed to “grow a
set of balls” and that the Sheriff and Undersheriff had “their
heads so far up their ass[es].” The entire incident was observed
by Rau and Correctional Deputy John Huskey. When appellant
was initially interviewed about the incident, he admitted saying
Clarkson needed to “drop a set” and that he may have called
Armstrong a “frickin idiot” but did not remember calling
Armstrong a “stupid moron.” In testifying before the
Commission, appellant denied calling Armstrong “fucking idiot,”
“stupid,” or a “moron” and claimed that Rau and Huskey were
lying.
       In 2018, appellant received another letter of reprimand
(which was reduced from a suspension held in abeyance)
following an outburst and the Sheriff’s office. Appellant went to
the office for a union meeting with Sheriff Parkinson and union
representatives. Appellant did not know that the office had sent
a message earlier that day stating that the meeting had been




                                 8
cancelled. When Records Manager Vicke O’Keeffe offered
appellant alternative times to meet, he made a dismissive
gesture opening and closing his hand in a talking motion.
O’Keeffe told appellant he did not have to be rude and he replied
“I’m not going to be kicked to the fucking curb.” The incident was
witnessed by Administrative Services Manager Jennie Brunick,
who characterized appellant’s behavior as rude and hostile.
Appellant initially stated that he did believe he had sworn at
anyone and apologized to O’Keeffe. In testifying before the
Commission, appellant claimed that he merely told O’Keeffe
“[y]ou’ve got to be kidding me” and claimed that O’Keeffe and
Brunick were lying.
            Administrative Findings And Decision;
         Petition For Writ Of Administrative Mandate
       On August 28, 2019, the Commission issued its findings
and decision upholding appellant’s demotion. The Commission
found that appellant had used excessive force in violation of the
Sheriff’s policies as alleged in the notice and that his “story
regarding his interaction with Inmate Sleeth is incredible and
not worthy of belief. The far better explanation for Appellant’s
conduct is that he was angry during the whole transaction, and
took his anger out on Sleeth. Appellant was extremely angry
with Sleeth from the moment he ripped the curtain off the
window until the final shove in the IRC, and his anger guided his
actions during this entire process. While his excuses and
explanations are neither credible nor reasonable as the basis for
what he was going, his anger offers the most probative
explanation for his actions. All of his conduct is consistent with
that of an angry correctional deputy, right up to the final shove,
which confirms that [appellant] never cooled down during this




                                9
interaction. Appellant’s unsuccessful attempts to convince the
Commission he was not angry further proved that he was.”
      The Commission also rejected the opinions of Reserve
Sergeant Greg Dossey and Sean McCann, who testified as
experts on excessive force. The Commission rejected Dossey’s
opinions because, among other things, they “were based solely
upon his review of the video alone. He was unable to testify
about the facts and circumstances of the underlying
investigations, including the statements of Appellant and others.
He lacked context or foundation about what happened.”
McCann’s opinions were rejected because the “relied inherently
upon Appellant’s version of the events which is not credible.”
      The Commission also upheld appellant’s demotion as a
proper penalty for his misconduct. The Commission found that
appellant’s actions “caused significant harm to the County of San
Luis Obispo and the Sheriff’s Department” in that “this is the
fourth disciplinary action in five years where Appellant has failed
to control himself and his patterns of anger and outbursts.
Further, the harm is exacerbated by his position as a[ Senior
Correctional Deputy,] who is a leader and must train and mentor
others. Removing him from this lead role is proper until he can
demonstrate he can control his temper.” The Commission added
that “Sheriff Parkinson confirmed that he demoted Appellant
‘because he should not be training other people,’ that he needs to
protect the public trust, and Appellant was ‘emotionally out of
control.’”
      The Commission further found that appellant’s demotion
was a proper penalty because misconduct was likely to recur, as
evidenced by his numerous prior disciplinary matters and his
repeated refusal to take responsibility for his actions. The




                                10
Commission stated that “[i]n every case, Appellant’s approach to
the discipline or issue has been to deflect and divert rather than
reflect and examine. The Commission finds that Appellant’s
conduct is likely to recur based upon his attitude in recent years,
and that such recurrence could result in further discipline up to
and including termination.”
       Appellant subsequently petitioned for a writ of
administrative mandate under section 1094.5. On February 10,
2021, the trial court issued its decision and order denying the
petition. After viewing all of the surveillance video and
reviewing all of the testimony and other evidence presented at
the administrative hearing, the trial court issued a detailed
ruling agreeing with the Commission’s finding that appellant had
used excessive force against inmate Sleeth in violation of policy
by grabbing him by the neck, “slamming or shoving [him] into the
wall opposite the cell three times,” taking him to the ground to
handcuff him, and unnecessarily using a pain compliance
pressure point technique. The court also found that appellant’s
testimony regarding the incident involving Sleeth and the prior
incidents for which he was disciplined was not credible.
       The court also agreed with the Commission that the
determination whether appellant had used excessive force was
not governed by the factors set forth in Graham v. Connor (1989)
490 U.S. 386 [104 L.Ed.2d 443], and that in any event the
application of those factors would still support the finding that
appellant used excessive force. The court also found that
appellant’s demotion was a proper penalty. The court reasoned
that “this is the fourth time in five years that [appellant] has
been the subject of formal disciplinary proceedings. Rather than
acknowledge his problematic behavior, [appellant] has claimed




                                11
that everyone else is lying about several incidents. This
concerned the Commission and it is equally concerning to the
Court. [Citation.] The Commission also found that [appellant’s]
conduct is unbecoming of an individual in public service. As
Sheriff Parkinson testified, ‘if we cannot control ourselves, our
own emotions, we certainly cannot control others.’”
                           DISCUSSION
       Appellant contends the trial court’s findings that he used
excessive force against inmate Sleeth are not supported by
substantial evidence, and that the decision to demote him rather
than impose a lesser form of punishment amounts to an abuse of
discretion. We conclude otherwise.
        Section 1094.5 governs the procedure for obtaining judicial
review of a final administrative determination by writ of
mandate. Subdivision (b) of section 1094.5 provides that “[t]he
inquiry in such a case shall extend to the questions whether the
[Commission] proceeded without, or in excess of, jurisdiction;
whether there was a fair trial; and whether there was any
prejudicial abuse of discretion. Abuse of discretion is established
if the [Commission] has not proceeded in the manner required by
law, the order or decision is not supported by the findings, or the
findings are not supported by the evidence.” Subdivision (c) of
section 1094.5 states: “Where it is claimed that the
[Commission’s] findings are not supported by the evidence, in
cases in which the court is authorized by law to exercise its
independent judgment on the evidence, abuse of discretion is
established if the court determines that the findings are not
supported by the weight of the evidence. In all other cases, abuse
of discretion is established if the court determines that the




                                12
findings are not supported by substantial evidence in the light of
the whole record.”
       “‘Discipline imposed on public employees affects their
fundamental vested right in employment.’” (Ochoa v. County of
Kern (2018) 22 Cal.App.5th 235, 245; accord, Seibert v. City of
San Jose (2016) 247 Cal.App.4th 1027, 1042 [an individual’s
“interest in his public employment status implicate[s] a
‘fundamental vested right’”].) Accordingly, “the trial court was
required to exercise its independent judgment in reviewing the
Commission’s findings. [Citations.]” (Seibert, at p. 1042.) In
exercising that judgment, the court must “indulge a ‘strong
presumption of correctness’ with respect to the Commission’s
findings.” (Ibid.) On appeal, we “‘must sustain the trial court’s
factual findings that are supported by substantial evidence.’”
(Ochoa, at p. 246.) The Commission’s determination of the
appropriate penalty to be issued against a public employee is
reviewed for an abuse of discretion. (Talmo v. Civil Serv. Com.
(1991) 231 Cal.App.3d 210, 226-227.)
       Appellant was demoted for using excessive force against an
inmate. The subject incident was captured on the jail’s video
surveillance cameras. Notwithstanding appellant’s efforts to
parse out each step of his displayed actions, his attempts to
undermine the findings as to specific aspects of his behavior, and
his efforts to make semantic distinctions regarding the
allegations brought against him, it is clear that appellant did
exactly what he was charged with doing. “If a picture is worth a
thousand words, a moving picture is worth a million.” (People v.
Webb (1999) 74 Cal.App.4th 688, 690.) The cameras do not lie,
and appellant’s proffered explanations for the conduct depicted
on those cameras were properly rejected as not credible.




                                13
       Contrary to appellant’s claim, the court also properly found
(as the Commission did) that the determination whether
appellant had used excessive force against Sleeth was not
governed by the factors set forth in Graham v. Connor, supra,
490 U.S. 386. In that case, the Supreme Court decided “what
constitutional standard governs a free citizen’s claim that law
enforcement officials used excessive force in the course of making
an arrest, investigatory stop, or other ‘seizure’ of his person.” (Id.
at p. 388, italics added.) The trial court also properly found that
“[e]ven if Graham were the applicable standard, it would not help
[appellant’s] claims.” The court reasoned: “As the Supreme
Court outlined in Graham, ‘police officers are often forced to
make split-second judgments — in circumstances that are tense,
uncertain, and rapidly evolving — about the amount of force that
is necessary in a particular situation.’ [Citation.] Here, the court
has not seen any evidence that the situation involving Sleeth was
tense, uncertain, or ‘rapidly evolving.’ Indeed, the ‘situation’
would have not existed had [appellant] left Sleeth in his cell. As
noted, Sleeth was yelling at [appellant] to take his mail and
shouted obscenities when [appellant] did not immediately do as
Sleeth requested. Sleeth struck the window of his cell with an
open hand. As can be seen in the subject video, however, Sleeth
was in a locked cell and no one has argued that he posed an
immediate danger to himself or others. [Appellant] has not
adequately explained to the Court how Sleeth’s behavior
warranted his removal from the cell, or how this behavior
presented a ‘tense, uncertain, and rapidly evolving circumstance.’
The evidence before the Court illustrates that had [appellant] left
Sleeth alone to continue yelling in his cell, no use of force would
have been necessary at all. Instead, without justification,




                                 14
[appellant] took it upon himself to unlock a cell and remove a
yelling, combative individual.”
       It is also clear that the Commission did not abuse its
discretion in upholding appellant’s demotion. Sheriff Parkinson
testified that appellant was demoted “‘because he should not be
training other people’” and because the Sheriff “needs to protect
the public trust.” Given the egregiousness of the current
incident, appellant’s numerous prior incidents that resulted in
disciplinary proceedings, and his untruthfulness and refusal to
accept any responsibility for his actions, there are no legitimate
grounds for disturbing the Commission’s decision.
                            DISPOSITION
       The judgment is affirmed. Respondents shall recover their
costs on appeal.
       NOT TO BE PUBLISHED.


                                     PERREN, J.*


We concur:



      GILBERT, P. J.                 YEGAN, J.




      * Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                15
                    Tana L. Coates, Judge
           Superior Court County of San Luis Obispo
               ______________________________

       Rains Lucia Stern St. Phalle & Silver, Michael L. Rains,
Richard A. Levine, and Gidian R. Mellk, for Appellant.
       Rita L Neal, County Counsel, Jenna Morton, Chief Deputy,
for Respondent County of San Luis Obispo.
       Simas & Associates, Steven L. Simas, Paul M. Bielaczyc,
and Ryan M. Keever, for Respondent County of San Luis Obispo
Civil Service Commission.